DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on October 21, 2020 in which claims 1-9 are presented for examination. Claims 10-23 have been cancelled. Claims 24-34 are newly added. Claims 26 and 32-34 have been withdrawn. 

Claim Objections
Claim 24 is are objected to because of the following informalities: 
Claim 24 recites “the cap”, which could read as – the teething cap--, as recited in claim 1, since it appears that “the cap” and “the teething cap” are meant to refer to the same elements, consistent claim language should be maintained throughout claim dependencies.  

	
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steward (2015/0209240) in view of Clark (2014/0082825).
Regarding claim 1, Steward teaches, An anti-scratch and chew mitt (10, [0037], figure 1), comprising: a glove portion made of fabric closed at a top end to cover an infant’s fingers (12 is made of fabric closed at a top end to cover an infant’s fingers, “Referring to FIG. 4, the pocket 12 is shaped to define an interior cavity 18 adapted to enclose an infant's hand 20”, [0037], figure 1) and open at a bottom end to receive the infant's hand up to the wrist (12 is open at a bottom end 22 to receive the infant's hand up to the wrist, [0037], figures 2 and 4); a teething cap extending over a top portion of the glove portion in a first teething position (38 extends over a top portion of 12 in a first 
Steward fails to teach, the teething cap being reversible such that the teething cap is folded inside out in a second protective position, wherein the first surface of the teething cap is disposed within an interior of the teething cap in the second protective position.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teething cap of Steward as being reversible with the first surface of the teething cap being disposed within an interior in the second protective position as taught by Clark, in order to provide the parent the ability to cover the teething cap when not in use, with the added benefit of not having to remove the mitt from the child. This also protects the teething cap from wear and tear.
Regarding claim 2, the combined references teach, the glove portion including a protective surface (Steward, 12 has an annotated protective surface, annotated figure 3), the protective surface being contained within the teething cap in the first teething position (the annotated protective surface is contained within 38 in the first teething position, [0041], as shown in figure 1, Examiner notes: protective surface is shown in annotated figure 3, the annotated protective surface is shown as being contained within 38 in figure 1) and the protective surface being exposed as an exterior protective surface of the teething cap in the second protective position (as combined above as taught by Clark, with the exterior protective surface of 38 of Steward in the second 
Regarding claim 3, the combined references fail to teach, the protective surface being in the form of a fabric flap and connected to the glove portion at a perimeter of the glove portion contained within the teething cap in the first teething position.
Clark teaches, the protective surface being in the form of a fabric flap and connected to the glove portion at a perimeter of the glove portion contained within the teething cap in the first teething position (the protective surface as taught by Clark (see annotated figures 5 and 7) is in the form of a fabric flap as shown in figure 5 and is connected to 10 a perimeter of 10 contained within 14 in the first position, here, the protective surface/flap is the inner side of the cap, which is not shown when the cap is in the first position, and therefore, the protective surface/flap is contained within 14, as shown in annotated figures 5 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protective surface of Steward with as protective surface in the form of a fabric flap and connected to the glove portion at a perimeter of the glove portion contained within the teething cap in the first position as taught by Clark, in order to provide the parent the ability to cover the teething cap and protective fabric when not in use, with the added benefit of not having to remove the mitt from the child. This also protects the teething cap and protective fabric from wear and tear.

Regarding claim 4, the combined references teach, wherein the fabric flap is folded over the second surface of the teething cap in the second protective position (with the protective surface of Steward being in the form of a fabric flap as combined above, the fabric flap as taught by Clark is folded over the second surface of 38 of Steward in the second position, similar to the way the interior surface of 14 is folded over the exterior surface of 14, see Clark’s figure 7, Examiner notes: this is similar to Applicant’s figures 4A and 4B as disclosed in Applicant’s Specification in [0039] and [0040]).
Regarding claim 5, the combined references teach, wherein: the fabric flap forms an interior surface of the anti-scratch and chew mitt in the first teething position; and the fabric flap forms an exterior surface of the anti-scratch and chew mitt in the second protective position (as combined above, as shown in Clark’s figures 5, 6 and 7, the added annotated fabric flap forms an interior surface of 10 of Steward in the first teething position and the annotated fabric flap forms an exterior surface of 10 of Steward in the second protective position, Examiner notes: the first teething position is shown in Clarks figure 6 and the second protective position is shown in Clark’s figures 5 and 7).

	Steward fails to teach, the teething surface being invertible to contain the teething elements within an outer surface of the anti- scratch and chew mitt.
	Clark, a mitt teaches, the surface being invertible (the annotated surface of 14 is invertable, [0051], annotated figures 7 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teething surface of Steward to the teething surface being invertible as taught by Clark, in order to provide the parent the ability to invert the teething cap for use to easily convert the mitt to a teething mitt/chew mitt, with the added benefit of not having to remove the mitt from the child and 
The combined references teach, the teething surface being invertible to contain the teething elements within an outer surface of the anti- scratch and chew mitt (as combined above as taught by Clark, 38 is invertible to contain 54 of Steward within an outer surface of 10 of Steward).


Regarding claim 8, the combined references teach, an interior of the teething cap (Steward, 46 of 38, [0040], figure 10).
The combined references fail to teach, wherein an interior of the teething cap is connected to a protective fabric.
Clark further teaches, wherein an interior of cap is connected to a protective fabric (as shown in annotated figure 8, the interior of 14 is connected to an annotated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the interior of the teething cap of Steward as being connected to a protective fabric as taught by Clark, in order to provide the parent the ability to expose the child’s fingers and thumb for improved dexterity, Abstract, see also [0022], with the added benefit of not having to remove the mitt from the child.  
Regarding claim 9, the combined references teach, wherein the teething cap is reversible thereby exposing the protective fabric as an exterior surface of the anti-scratch and chew mitt and containing the teething elements within an outer surface of the anti-scratch and chew mitt (as combined above as taught by Clark, 38 of Steward is reversible thereby exposing the protective fabric as taught by Clark as an exterior surface of the anti-scratch and chew mitt and containing 64 of Steward within an outer 
Regarding claim 24, the combined references teach, wherein a side of the glove portion is sewn to a lower peripheral edge of the cap (as combined above, with the teething cap 38 of Steward being reversible such that the teething cap is folded inside out, as taught by Clark, a side of 12 of Steward is sewn to a lower peripheral edge of 38, see Clark [0041] and figures 1 and 2, which show a side of 38 is sewn to a lower peripheral edge of 14, see also Clark figure 7, therefore, as combined above, a side of 12 of Steward is sewn to a lower peripheral edge of 38).
Regarding claim 27, the combined references teach, wherein a teething cap has the teething surface (38 of Steward (which contains the teething surface) is a teething cap, [0041], annotated figure 3, see also figures 1-2, 4 and 7-9) and a protective configuration (Steward, with 38 not positioned over 12, figure 3, see [0037]).
While the combined references teach, that the annotated teething surface of Steward is invertible to contain the teething elements within an outer surface of the mitt, as taught by Clark, as combined in claim 6, the combined references fail to teach, the teething surface disposed within an interior of the teething cap in a protective configuration.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the teething surface of Steward as being disposed within an interior of the teething cap in a protective configuration as taught by Clark, in order to provide the parent the ability to cover the teething cap when not in use, with the added benefit of not having to remove the mitt from the child. This also protects the teething cap from wear and tear.
The combined references teach, the teething surface disposed within an interior of the teething cap in a protective configuration (the annotated teething surface of Steward is disposed within an interior of 38 in a protective configuration as taught by Clark).
Regarding claim 28, the combined references teach, a side of the glove portion being coupled to a lower periphery of the teething surface (as combined above, with the annotated teething surface of Steward being invertible,  as taught by Clark, a side of 12 of Steward is coupled to a lower periphery of the annotated teething surface, see Clark [0041] and figures 1 and 2, which show a side of 38 is coupled (sewn) to a lower periphery of 14, see also Clark figure 7, therefore, as combined above, a side of 12 of Steward is coupled (sewn) to a lower periphery of the annotated teething surface of Steward).
Regarding claim 31, the combined references teach, the glove portion configured to cover the fingers of the infant to prevent the infant from scratching their self (as .


Allowable Subject Matter
Claims 25 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that: 
“Applicant does not concede that a parent, for example, would be motivated or find it beneficial to uncover the fingers of an infant for increased dexterity in a "protective" position, for example. However, in the interest of reducing issues and advancing prosecution of this application to allowance, the Applicant has amended independent claims 1 and 6 to specify that the "glove portion [is] made of fabric closed at a top end to cover an infant's fingers". (Emphasis added). The Applicant respectfully requests that the rejection of claims 1 and 6 be withdrawn as the amendments clearly (1) render the prior art unsatisfactory for its intended purpose, (2) would change the principle operation of the Clark reference, and (3) there remains no reasonable expectation of success for the proposed combination of Steward with Clark.”, Examiner respectfully disagrees.
 end to cover an infant's fingers". (Emphasis added)”, in which the glove portion 12 of Steward is disclosed in [0037], as “the pocket 12 is shaped to define an interior cavity 18 adapted to enclose an infant's hand 20”, which reads on the newly added limitation. Examiner provided the Steward reference which teaches a glove portion with a teething cap placed over the glove portion and provided the Clark reference which teaches a glove with a cap that is able to be reversed/invertible with the interior of the cap being either within an interior of cap or being used as the exterior surface of the cap, as shown in Clarks figures 7 and 8, here, the combination of Steward and Clark would not “render the prior art unsatisfactory”, since the mitt of Steward would maintain the use of the glove portion 12 and the teething cap 38, however the teething cap would remain attached to the glove portion, which would allow the parent to easily expose the glove portion or the teething cap/teething surface without the need to remove the mitt from the child. In this case, the Examiner has provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Steward and Clark in which there is a reasonable expectation of success for the combination of these references. Therefore, Applicant’s arguments are unpersuasive.
In response to Applicant’s argument that “ (2) would change the principle operation of the Clark reference”, Examiner respectfully disagrees. Here, this rejection is made as unpatentable over Steward in view of Clark. Examiner provided the Steward reference which teaches a glove portion with a teething cap placed over the glove portion and provided the Clark reference which teaches a glove with a cap that is able .


    PNG
    media_image1.png
    647
    592
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    399
    362
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    593
    768
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    528
    500
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    570
    311
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    439
    620
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    650
    585
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    399
    336
    media_image8.png
    Greyscale





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2015/0257466 by Clayton which discloses a mitt with a cap sewn to the glove portion, the cap being folded backward, [0040], figure 2.
2018/0055741 by Hyslop which discloses an infant teething mitt with a teething cap sewn to the glove portion.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732